Citation Nr: 0027723	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-13 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to March 
1988.  He also has United States Army Reserve service after 
his discharge from active duty.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 1998, the RO 
denied service connection for a bilateral knee disorder.  


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral knee disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal that there were 
no pertinent abnormalities noted on the service entrance 
examination conducted in March 1985.  In the Report of 
Medical History portion of the entrance examination the 
veteran denied, in pertinent part, having or ever having had 
swollen or painful joints and a trick or locked knee.  In 
October 1986, he complained of pain in both shins, which had 
been present for four days.  He reported that he felt a sharp 
pain when he locked his knees.  Physical examination revealed 
some point tenderness in the left leg with swelling but no 
discoloration.  In July 1987, it was noted that he had 
injured his right knee.  The veteran indicated that he had 
twisted his knee during wind sprints.  It was noted he had a 
history of knee swelling and pain and of a previous twisting 
injury with effusion but no drainage.  Physical examination 
revealed minimal effusion and intact ligaments.  The 
assessment was contusion of the internal knee.  No pertinent 
abnormalities were noted in the report of the service 
separation examination conducted in March 1988.  Clinical 
evaluation of the lower extremities was normal at that time.  

United States Army Reserve medical records have been 
associated with the claims file.  A flight physical was 
conducted in May 1992.  Clinical evaluation of the lower 
extremities was normal.  No pertinent abnormalities were 
reported by the veteran or noted by the examiner, and in a 
Report of Medical History the veteran denied having or having 
had a trick or locked knee.  He did indicate that he had 
bursitis and an accompanying notation reflects that he had no 
problems unless he was running more than three miles per day.  

Clinical evaluation of the lower extremities was normal at 
the time of a February 1993 flight physical, and no pertinent 
abnormalities were reported by the veteran or noted by the 
examiner.  In a Report of Medical History, the veteran denied 
having or having had a trick or locked knee.  He did indicate 
that he had arthritis, rheumatism or bursitis.  

The veteran's claim of entitlement to service connection for 
a bilateral knee disorder was received at the RO in February 
1998.  

In an April 1998 statement the veteran's spouse reported she 
remembered the veteran having problems with his knees on 
several occasions in 1987 and 1988, and that this usually 
coincided with physical training tests or after particularly 
long runs.  She further reported that the veteran 
intermittently complained of knee pain after his release from 
active duty.  

April 1998 VA X-rays of the left knee and right knee were 
interpreted as showing no fracture or effusion.  The joint 
spaces and alignment were normal.  The impressions from the 
X-rays were negative.  

The report of a May 1998 VA joints examination is of record.  
The veteran stated that he first noticed he was developing 
knee pain in 1987, right greater than left, particularly 
during long runs.  The pain was located on the lateral aspect 
of his right knee during activities.  He reported that there 
were two incidents in the military of knee injuries, both 
when he was running.  He was treated with Motrin at those 
times and ordered not to run for one week.  

Physical examination revealed that the veteran was well 
muscled without evidence of atrophy.  Body strength was equal 
bilaterally and determined to be 5/5.  Slight prepatellar 
edema was present on the left.  Thigh measurements were 37 1/2 
on the left and 37 on the right.  The veteran did not 
experience pain on drawer testing both medially and 
laterally.  No movement was present on the drawer examination 
for anterior or posterior.  On Applese examination, the left 
knee demonstrated some lateral movement with pain.  Right 
knee flexion was 15 degrees and left knee flexion was 10 
degrees.  An X-ray examination of the knees was negative, 
showing no fracture or effusion, with normal joint spaces and 
alignment.  The clinical diagnosis was left knee internal 
derangement.  

The veteran underwent a reserve re-enlistment physical in 
November 1998.  Clinical examination of the lower extremities 
was normal, with no pertinent abnormalities reported by the 
veteran or noted by the examiner.  In a Report of Medical 
History the veteran indicated that he had or had had a trick 
or locked knee.  There was a notation that the veteran had 
"mild [right] knee (sic) on occasion" but no trouble at the 
time of the examination.  This was considered not 
disqualifying.   

The transcript of an April 2000 RO hearing is of record.  The 
veteran testified that he had problems with his knees during 
active duty, usually in connection with physical training for 
the Army Physical Readiness Test, which occurred twice a 
year.  The pain would resolve with ordinary rest.  He 
reported he experienced pain in the knee joint, which 
radiated down into the top of his shin and that the knee had 
lateral instability but no clicking or popping.  He reported 
some difficulty with knee swelling.  The veteran testified 
that he initially had difficulty with his left knee but this 
progressed to both knees and that while on active duty he had 
consulted a doctor two or three times.  He related that he 
also had problems with his knees at the time discharge.  He 
testified that as far as he knew, the copies of the service 
medical records he submitted to the RO were complete.  He 
indicated that after his discharge he joined the Reserves and 
continued to have knee problems when performing physical 
training.  

At the hearing, the representative referenced the veteran's 
March 8, 1988, exit examination which he argued included, in 
Part 8, Statement of Examinee's Health, a notation by the 
veteran as to the presence of chronic left knee problems.  
The representative further argued that a May 1998 VA 
examination of the veteran's knees may have been inadequate 
for rating purposes as the examiner did not include any 
specific diagnosis of a right knee disorder or any notation 
to the effect that the right knee was normal.  The veteran 
testified that he was not seen by military or private 
physicians for any knee complaints between his discharge from 
active duty in March 1988 and the time he filed his claim in 
1998.  

Criteria

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  If a claim is not well grounded 
there is no duty to assist the veteran with the development 
of that claim, and it must be denied.  Morton v. West, 12 
Vet. App. 477 (1999).

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held in Savage v. Gober, 10 
Vet. App. 488 (1997), that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and post-service symptomatology, unless 
such a relationship is one to which a lay person's 
observation is competent.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The service medical records show that the veteran complained 
of knee problems while on active duty and but his service 
separation examination showed that his lower extremities were 
normal and there were no relevant defects noted.  The initial 
post-active duty medical evidence is the report of a reserve 
flight physical in May 1992, when the veteran's lower 
extremities were noted to be normal and he denied a history 
of trick or locked knee.  At that time he reported a history 
of bursitis, with a notation by the examiner that the veteran 
had no problems unless he ran more than three miles.  While 
the veteran is competent to indicate that he experienced 
observable knee symptoms, he could not provide a competent 
diagnosis of bursitis, as he is not shown to have any medical 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, as of May 1992, there was no medical evidence of a 
chronic knee disorder and it must be concluded that any knee 
problems in service were acute and transitory.  

Although the report of the May 1998 VA joints examination is 
silent as to a right knee diagnosis, it is clear that both 
knees were examined and no right knee abnormalities were 
noted.  Rather, despite the veteran's complaint of right knee 
symptoms greater than left, the only abnormal physical 
findings reported were in the raged to the left knee and an 
X-ray examination of both knees was normal.  Thus, while the 
representative has argued that the May 1998 VA joints 
examination was inadequate for rating purposes as there was 
no express finding/diagnosis of the presence or absence of a 
right knee disorder, the findings in the report encompassed 
the right knee and the diagnosis of just a left knee disorder 
is consistent with those findings, which did not confirm a 
right knee disorder.  In any event, there is no competent 
evidence or opinion linking any current knee disability to 
the veteran's service and, on that basis alone, the claim in 
not well grounded.  Absent a well-grounded claim, VA has no 
duty to assist the veteran in development of his claim by 
affording him a VA examination.   

The only evidence of record relating a knee disorder to 
active duty is the veteran's own allegations and testimony.  
However, as a lay person, he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, he is not competent to provide the 
requisite nexus opinion relating in-service knee problems to 
any current disorders and his opinions as to such are 
insufficient to render the claims well grounded.  

While the veteran has alleged that he has had continuous 
problems with his knees since his discharge from active duty, 
such allegations are not sufficient to well ground his claim.  
There is no competent evidence demonstrating a relationship 
between any current knee disorder and the reported 
post-service symptomatology, and the Board finds that such a 
relationship is not one to which a lay person's observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence of any available 
evidence that would well ground his claim.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir. 1997).  

At the hearing, the representative referred to the March 1988 
separation examination and a notation by the veteran as to 
the presence of a chronic left knee problem, which reportedly 
was included in Part 8, Statement of Examinee's Health.   
This appears to be a reference to a Report of Medical 
History.  The service medical records in the file, which 
actually are photocopies, were provided by the veteran and 
there is no medical history report associated with the March 
1988 separation examination.  However, even if there were and 
it showed the alleged statement, it would not establish a 
well-grounded claim as there is no competent evidence of 
record linking any current knee disorders to active duty or 
to any continuity of symptomatology.  

As the veteran has not submitted a well-grounded claim for 
service connection for a bilateral knee disorder, the 
doctrine of reasonable doubt has no application.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claims must be fully developed 
prior to determining whether the claims are well grounded, 
and that this requirement is binding on the Board.  This 
argument has been previously raised and addressed by the 
Court.  In Morton v. West, 12 Vet App 477 (1999), the Court 
held that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  The 
Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection for a bilateral 
knee disorder, VA has no duty to assist the veteran in 
developing his case.  


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.  


		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals


 

